Case 1:18-cv-00757-PLM-RSK ECF No. 73 filed 09/08/20 PagelD.768 Page 1 of 22

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MICHIGAN

KOLU STEVENS; PATRICK GREENHOE;
and CLAUDETTE GREENHOE,
HON. PAUL L. MALONEY

Plaintiffs, U.S. DISTRICT COURT JUDGE

Case No. 1:18-cv-757-PLM-RSK

THOMAS P. BOYD, in his official capacity

as the Administrator of the Michigan State

Court Administrative Office as successor to
MILTON L. MACK, JR.; KIM B. MEAD,

in his official capacity as Bay County Probate
Court Administrator; and WILLIAM M.
HEFFERAN, in his personal capacity and in his
official capacity as Antrim County Circuit Court —

Family Division Administrator,

Defendants.

PHILIP L. ELLISON (P74117)
OUTSIDE LEGAL COUNSEL, PLC
Attorneys for Plaintiffs

P.O. Box 107

Hemlock, MI 48626

(989) 642-0055 / Fax: (888) 398-7003
pellison@olcple.com

AMBER L. DAVIS-JOHNSON (P52811)
Attorney for Defendant Mead

515 Center Avenue, Suite 402

Bay City, MI 48708

(989) 895-4131

johnsona@baycounty.net

HEATHER S. MEINGAST (P55439)
BRYAN WILLIAM BEACH (P69681)
MI DEPT. ATTORNEY GENERAL
Attorney for Defendant Mack/Boyd

P. O. Box 30217

Lansing, MI 48909

(517) 373-4875
meingasth@michigan.gov
beachb@michigan.gov

Gregory R. Grant (P68808)

CUMMINGS, McCLOREY, DAVIS &
ACHO, P.L.C.

Attorneys for Defs. HEFFERAN & MEAD
310 W. Front Street, Ste. 221

Traverse City, MI 49684

(231) 922-1888/(231) 922-9888 Fax
ggrant@cmda-law.com
Case 1:18-cv-00757-PLM-RSK ECF No. 73 filed 09/08/20 PagelD.769 Page 2 of 22

DEFENDANTS MEAD AND EFFERAN’S MOTION SEEKING DISMISSAL UNDER
FED.R.CIV.P. 12(C) - ORAL ARGUMENT REQUESTED

NOW COME Defendants, MEAD and HEFFERAN, by and through their attorneys,
CUMMINGS, McCLOREY, DAVIS & ACHO, P.L.C., and hereby request this Honorable Court

grant their Motion Seeking Dismissal Under Fed.R.Civ.P. 12(C) for the reasons stated in the

attached Brief in Support.

Dated: September 8, 2020 CUMMINGS, McCLOREY, DAVIS
& ACHO, P.L.C.

/s/ Gregory R. Grant
Gregory R. Grant (P68808)

Attorneys for Defendants

310 W. Front Street, Ste. 221
Traverse City, MI 49684

(231) 922-1888/(231) 922-9888 Fax
ggrant@cmda-law.com
Case 1:18-cv-00757-PLM-RSK ECF No. 73 filed 09/08/20 PagelD.770 Page 3 of 22

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MICHIGAN

KOLU STEVENS; PATRICK GREENHOE;
and CLAUDETTE GREENHOE,
HON. PAUL L. MALONEY
Plaintiffs, U.S. DISTRICT COURT JUDGE

v.

Case No. 1:18-cv-757-PLM-RSK
THOMAS P. BOYD, in his official capacity
as the Administrator of the Michigan State
Court Administrative Office as successor to
MILTON L. MACK, JR.; KIM B. MEAD,
in his official capacity as Bay County Probate
Court Administrator; and WILLIAM M.
HEFFERAN, in his personal capacity and in his
official capacity as Antrim County Circuit Court —
Family Division Administrator,

 

Defendants.
/

PHILIP L. ELLISON (P74117) HEATHER 8S. MEINGAST (P55439)
OUTSIDE LEGAL COUNSEL, PLC BRYAN WILLIAM BEACH (P69681)
Attorneys for Plaintiffs MI DEPT. ATTORNEY GENERAL
P.O. Box 107 Attorney for Defendant Mack/Boyd
Hemlock, MI 48626 P. O. Box 30217
(989) 642-0055 / Fax: (888) 398-7003 Lansing, MI 48909
pellison@olcple.com (517) 373-4875

meingasth@michigan.gov

beachb@michigan.gov
AMBER L. DAVIS-JOHNSON (P52811) Gregory R. Grant (P68808)
Attorney for Defendant Mead CUMMINGS, McCLOREY, DAVIS &
515 Center Avenue, Suite 402 ACHO, P.L.C.
Bay City, MI 48708 Attorneys for Defs. HEFFERAN & MEAD
(989) 895-4131 310 W. Front Street, Ste. 221
johnsona@baycounty.net Traverse City, MI 49684

(231) 922-1888/(23 1) 922-9888 Fax
ggrant@cmda-law.com

 

BRIEF IN SUPPORT OF MOTION OF DEFENDANTS MEAD AND HEFFERAN

SEEKING DISMISSAL UNDER FED. R. CIV. P. 12(C) -
ORAL ARGUMENT REQUESTED

01172170-1
Case 1:18-cv-00757-PLM-RSK ECF No. 73 filed 09/08/20 PageID.771 Page 4 of 22

TABLE OF CONTENTS

Table of Authorities .............cccccsecscseseesssccssecessossssosessnssssessescsenseessesesseceessceseceonsecanseneenseensosetannes il
Questions Presented ..........secsesesssssssscssscccsusssenssssseesessesesenescessnsceassssceseneaseneatecentecsesaneoasssnsseseesesees Vv
Counter-Statement Of Facts...........:.:cscsssssescsssssssssssnsessessseccseetesessesessencesescsensenenscensonsssegensoeenserentss 1
Standard Of RevieW.......cccsccsssessscecessssscecesesceessssesssssssesensssesssesesensssseuseessenesseqesesensecerensosessensenenanes 4
ATRUMEN «0... cccseeccssescsenscscsssesssscecsuscseseeessseseseseneasscsnseceasasssssnscuesuscusecossssgessscenecenenessesesessenenenes 5
I, THE PLAINTIFFS’ PRESENT ACTION AGAINST DEFENDANTS

MEAD AND HEFFERAN IN THEIR “OFFICIAL CAPACITY” IS

BARRED BY ELEVENTH AMENDMENT IMMUNITY .......ccsccsseseeeeees 5
Il. DEFENDANTS MEAD AND HEFFERAN ARE PROTECTED

FROM LIABILITY IN THEIR “PERSONAL CAPACITY” BY
QUALIFIED IMMUNITY .........:ccccescessssereeeesseeeessecsessnessesresssnsenenseaceneensnees 7

Ill. BECAUSE NEITHER MEAD NOR HEFFERAN VIOLATED ANY

FIRST AMENDMENT RIGHT OF THE PLAINTIFFS’, THE

“ OFFICIAL CAPACITY” CLAIMS ALSO FAIL ......eceeeeeseessseessereseeenees 12
Conclusion and Relief Requested............scsssssssecesesesssesseeseeensessssonerssseeersenssnenes 14
Certificate Of Service ........ccecescsscssescsesessscsscsssssseersseetsrsesssssenceeesscacsesonsensensenarenes 14

01172170-1 1
Case 1:18-cv-00757-PLM-RSK ECF No. 73 filed 09/08/20 PagelD.772 Page 5 of 22

TABLE OF AUTHORITIES

Cases

Bassett v. NCAA, 528 F.3d 426 (6"" Cir. 2008) ...c.ccscssssssssssssssssescsssecsesessesesesesssssessssaestsatseseensseess 4
Boler v. Earley, 865 F.3d 391 (6" Cir, 2017)....:.sscsssccsesssssscesseseesessesessessssesssscsnsnesssscsesscsesscsnsseeaes 6
Cady v. Arenac County, 574 F.3d 334 (6 Cir. 2009) .....sescessesssssesscsecssssessecassssassssesseesesssseseeesees 5
Charles Reinhart Co. v. Winiemko, 444 Mich. 579, 513 N.W.2d 773 (1994) uo... eescesecesseeees 12
Citizens in Charge, Inc. v. Husted, 810 F.3d 437 (6" Cir. 2016).....c.sssssssssesessesssecsesscnteneentennees 11
City of Los Angeles v. Heller, 475 U.S. 796 (1986) .....csscsssscsssssscsscsssssesssssenssensenseussessesssuseeees 13
District of Columbia v. Wesby, —§_s US. __, 138 S. Ct. 577 (2018) oo eee ceeeteeseteeeeenes 8
Ex parte Young, 209 U.S. 123 (1908)... ccsssssescsssssscscrsssssssssscssssssnsssensenssseussscssesesseceeneeesenenseneass 6
Grand Traverse County v. Michigan, 450 Mich. 457, 538 N.W.2d 1 (1995) ......ccsssssssseeeteeeees 5
Green v. Mansour, 474 U.S. 64 (1985)... ccccsccsssssssecessceeetsesecetscesseeeeneeetseesenearseeeseeesasosesseeaees 6, 7
Harlow vy. Fitzgerald, 257 U.S. 800 (1982)........:cccsscsscsssseccsssssscsscsssscsressecesesesesseesetasensenesneres 7
Housey v. Macomb County, 534 Fed. Appx. 316 (6™ Cir. 2013) ....c.cessssssssssessssscssssessesesseesesereess 6
Jones v. Bock, 549 U.S. 199 (2007) .......ccccssscssscsssessscessessccsssccssecsssecssescsssccsssacenseesrsceensesssssesenes 4
Judges of the 74" Judicial Dist. v. Bay County, 385 Mich. 710, 190 N.W.2d 219 (1971)........ 6
Judicial Attorneys Association vy. Michigan, 459 Mich. 291, 586 N.W.2d 894 (1998).........00 6
In re Search of Fair Finance, 692 F.3d 424 (6™ Cir, 2012) ...ccssscccssessssesesscsecessesessesessesscseeneaes 10
Kanuszewski v. Michigan Dept. of Health and Human Services, 927 F.3d

396 (6'" Cir, 2019)...cccsessesssssscsssssssssssssssccssssesoscssssoussnscasssnscasssecseseseesesscsuccacsseesecassacsaesaesseeaseseersees 11
Kreipke v. Wayne State University, 807 F.3d 768 (6 Cir. 2015) ..ccccsccscssssssesssscsssssssssessssesseseeses 4
Livermore ex rel Rohm y. Lubelan, 476 F.3d 397 (6™ Cir. 2007)......cccscscsssssscssssssecssssssesesssseesees 7
Marbury v. Madison, 5 U.S. (1 Cranch) 137 (1803).........ccccsssscscecessseseeecssscssssecercesseceesseessesees 12

O1472170-1 ii
Case 1:18-cv-00757-PLM-RSK ECF No. 73 filed 09/08/20 PagelID.773 Page 6 of 22

Michigan Corrections Organization v. Michigan Dept. of Corrections, 774 F.3d

B95 (6! Cir, 2014)...ccseccesssssessessssessssssssessessessecsessecsessessscsessucsessecsessecscsecsessesussesaeeasanesesssesessseasseesess 6
Mullenix v. Luna, US. 136.8. Ct. 305 (2015) oc esseeceeseceereenstsceceessseaees 8,11
Nixon v. Warner Communications, Inc., 435 U.S. 589 (1978) .....cessssserscsesecsesesesesseseseeseeees 10
Pani v. Empire Blue Cross Blue Shield, 152 F.2 d 67 (29 Cir. 1998)....c.cscscssssesssssssssesseesseeseeses 4
Pearson vy. Callahan, 555 U.S. 223 (2009) ou... ccsscssessessscssscsesessssssessecesssssssscasesssssesesnsvsasoessouss 8
Plumhoff v. Rickard, 572 U SS. 765 (2014) oc csesssceccseeceeeesecesseseesssesscosesseevscesessesensssensesssseseenes 8
Pollard v. City of Columbus, Ohio, 780 F.3d 395 (6" Cir, 2015) ..c.csescsssssessessssesssssseseeseneeceenees 8
Press-Enterprise Co. V. Superior Court of California for the County of Riverside,

478 U.S. 1 (1986)... eee ssccesesccsesseeecseenessscssescsscssscssesesssseenscsscassssusssseusessuseseusessusesssenseteneneess 9,10
Press-Enterprise Co. v. Superior Court of California, Riverside County, 484 US.

S01 (1984)... cesscessscetsssesecessecccesscsesseessessecssonsecsscssnssssesscsessssssusessssenseseusussesessesessesaeegeneeges 9, 10
Pucci v. 19" District Court, 628 F.3d 752, 764 (6" Cir, 2010) ....cssscescsessecseeceesoeeseecseeseecssentennen 5
Riverview Health Inst. LLC v. Medical Mut. of Ohio, 601 F.3d 505 (6" Cir. 2010) ...........0+++ 4
Robertson v. Lucas, 753 F.3d 606 (6" Cir. 2014)...ccccsssscssssssecsssesesscsesssessesessceescseensseseseessaeeesees 9
Sanchez Llamas v. Oregon, 548 U .S. 331 (2006)... cccccscsnsssssccensessssccsnscensessseeeseenseeeees 12
Sheid v. Fannie Farmer Candy Shops, Inc., 859 F.2d 434 (6! Cir. 1988) ....cccsessscssssesesseeseeees 4
Sumpter v. Wayne County, 868 F.3d 473 (6" Cir. 2017) ...scsscsssssesssssessesessessestesessesscsesseccesseeeesees 8
Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308 (2007)... ee eessesessessssesescsensees 4
Vickers v. Fairfield Medical Center, 453 F.3d 757 (6" Cir. 2006) ......ssssssssssssssssssscssecsensesenseeees 4
White v. Pauly, U.S. __, S. Ct. 548 (2017)... eee ccc eeeseeeeserensenecsensesensssesscsensessnsssesssoees 8
Will v. Michigan Dept. of State Police, 491 U.S. 58 (1989)... ccsssscsesscsessenesesrssersceessseeens 5, 13
Statute

42 U.S.C. §1983 occ ccesctcnsctessccnsssesssscnssssscssnssscsensecsesssnssesssesessssestessntessssesseasonreeonssassesaseseaensegs 3

O1172170-1 iii
Case 1:18-cv-00757-PLM-RSK ECF No. 73 filed 09/08/20 PagelD.774 Page 7 of 22

Rules
Fed. R. Civ. P. 12(b)(6)sccsssssssssessessccescesccecceseecessssssnssssssssssssssssuusuessesssseseesessavunesesessssasssssssssssses 3,4
Fed. R. Civ. P. 12(C) cssssesscccsssssssesccssncsssececcececsssssssscecssecssusveeseeseessnseesenseses seseesasssseecensnnuessesceenne 1,4

01172170-1 1V
Case 1:18-cv-00757-PLM-RSK ECF No. 73 filed 09/08/20 PagelID.775 Page 8 of 22

QUESTIONS PRESENTED

L ARE THE PLAINTIFFS’ “OFFICIAL CAPACITY”
CLAIMS AGAINST DEFENDANTS MEAD AND
HEFFERAN DEFEATED BY ELEVENTH
AMENDMENT IMMUNITY?

The Plaintiffs will answer: “No.”
Defendants Mead and Hefferan answer: “Yes.”

II. ARE THE PLAINTIFFS’ “PERSONAL CAPACITY”
CLAIMS AGAINST DEFENDANTS MEAD AND
HEFFERAN DEFEATED BY QUALIFIED IMMUNITY?
The Plaintiffs will answer: “No.”

Defendants Mead and Hefferan answer: “Yes.”

Il. ARE THE PLAINTIFFS’ “OFFICIAL CAPACITY”
CLAIMS AGAINST DEFENDANTS MEAD AND
HEFFERAN DEFEATED BY THE LEGAL REALITY
THAT NEITHER MEAD NOR HEFFERAN VIOLATED
ANY FIRST AMENDMENT “RIGHT” OF THE
PLAINTIFFS’ ?

The Plaintiffs will answer: “No.”

Defendants Mead and Hefferan answer: “Yes.”

01172170-1 Vv
Case 1:18-cv-00757-PLM-RSK ECF No. 73 filed 09/08/20 PagelD.776 Page 9 of 22

COUNTER-STATEMENT OF FACTS
Introduction.

The Plaintiffs claim that Defendants Mead and Hefferan violated their First Amendment
rights by enforcing state court administrative orders that preclude litigants from receiving access
to, or copies of, the original audio recordings from which the official certified transcripts of court
proceedings are made. The Plaintiffs have filed an early motion for summary judgment (ECF No.
71, Pg ID 731-747). The Plaintiffs’ motion betrays the lack of foundation for the Plaintiffs’ First
Amendment claims. Therefore, Defendants Mead and Hefferan now move for dismissal under
Fed. R. Civ. P. 12(c).

The cases cited by the Plaintiffs in their Complaint deal with two situations: (1) denial of
public and press access to courtroom proceedings and (2) the sealing of court records such that
neither public nor press ever sees them. The Plaintiffs’ case does not involve either situation.

The Plaintiffs were full participants in their court proceedings (which were open to public),
and the Plaintiffs have received the certified transcripts of all proceedings.

What the Plaintiffs demand are the audio recordings from which the court reporter
prepared the official transcripts. Neither the Supreme Court, nor the Sixth Circuit, have ever
recognized a First Amendment right for litigants, the public or the press to have access to (or copies
of) such recordings.

This absence of case law support for the Plaintiffs’ demand defeats their claims against
Defendants Mead and Hefferan. In particular, it is beyond dispute that the “personal capacity”
claims are defeated by “qualified immunity,” because no clearly established law would have told
Mead or Hefferan that enforcement of the state court orders was improper. The “official capacity”

claims against Mead and Hefferan should likewise be dismissed - - both because Mead and

01172170-1 1
Case 1:18-cv-00757-PLM-RSK ECF No. 73 filed 09/08/20 PagelD.777 Page 10 of 22

Hefferan have Eleventh Amendment immunity and because no violation of any First Amendment
right occurred.
Substantive Facts.

Defendant Kim B. Mead is recognized by the Plaintiffs as “Administrator of the Bay
County Probate Court.” (ECF No. 43, Pg ID 507, Second Amended Complaint, { 5). Defendant
William Hefferan is recognized by the Plaintiffs as “Administrator of the Antrim County Circuit
Court — Family Division.” (ECF No. 43, Pg ID 507, Second Amended Complaint, { 6).

The supposed First Amendment violation in this case is identified by the Plaintiffs as the
denial of their requests to have access and make copies of the digital audio recordings of the
proceedings in the cases to which the Plaintiffs were parties. (ECF No. 43, Pg ID 508-509, 511,
514-515, Second Amended Complaint, {ff 15, 22, 24, 40, 42, 59-61). Specifically, the Plaintiffs
assert that Mead and Hefferan violated their First Amendment rights by enforcing Antrim County
Circuit Court Administrative Order 2015-1 and Bay County Probate Court Administrative Order
2014-013, which prohibit the access and copying that the Plaintiffs demand.

The Plaintiffs acknowledge that these local administrative orders are mere adoption of a
model order drafted by Michigan’s State Court Administrative Office (i.e., Local Administrative
Order 8). (ECF No. 43, Pg ID 513-514, Second Amended Complaint, {{ 52, 56-8). It is further
recognized by the Plaintiffs that “/a/s part of its duties, Michigan’s State Court Administrative
Office drafis and proposes local administrative orders governing internal local court
management” and “Michigan trial courts are mandated by Michigan’s State Court Administrative
Office to issue local administrative orders (LAOs) to establish court policies for regulating certain

Junctions and procedures. (ECF No. 43, Pg ID 512, Second Amended Complaint, {{ 50-51).

The Plaintiffs have attached copies of the Antrim and Bay orders as exhibits “C” and “F”

01172170-1 2
Case 1:18-cv-00757-PLM-RSK ECF No. 73 filed 09/08/20 PagelID.778 Page 11 of 22

to their complaints and their motion. (See ECF No. 43-3, Pg ID 524-527 and ECF No. 73, Pg
ID 753-765, Bay County Probate Court Administrative Order 2014-013; ECF No. 43-6, Pg
ID 531-534 and ECF No. 71-6, Pg ID 760-763, Antrim County Circuit Court Administrative
Order 2015-1). Both orders do, in fact, follow model LAO 8. (Ex A: LAO 8). Significantly,
both orders were signed by respective chief judge of each court, not by Defendants Mead and
Hefferan. (ECF No. 71-3, Pg ID 765, Bay County Probate Court Administrative Order 2014-
01J, p. 4; ECF No. 71-6, Pg ID 763, Antrim County Circuit Court Administrative Order
2015-1).

As described in the argument below, Defendants Mead and Hefferan cannot be held liable
in this case in either their “official” or “personal” capacities. In their personal capacities, both
Mead and Hefferan have qualified immunity against the Plaintiffs’ First Amendment claims. In
their official capacities neither Mead nor Hefferan can be held liable, because they have Eleventh
Amendment immunity. Most fundamentally, however, no First Amendment violation has
occurred at all.

The Defendants previously filed pre-answer dismissal motions under Fed. R. Civ. P.
12(b)(6) that asserted multiple defenses, including immunity. (ECF No. 14, Pg ID 184-185, Mead
Motion, pp. 11-12; ECF No. 16, Pg ID 247-249, Hefferan Motion, pp. 10-12). Neither the
magistrate’s report and recommendation, nor this Court’s order denying the motions, addressed
immunity. (ECF No. 33, Pg ID 376-392, R&R; ECF No. 38, Pg ID 452-457, Order Adopting
in Part and Rejecting in Report R&R). Now post-answer, Defendants Mead and Hefferan
reassert that they are entitled to dismissal on the ground of qualified immunity with regard to
claims asserted against them in their “personal capacity” and on the ground of Eleventh

Amendment immunity to the extent claims are asserted against them in their “official capacity.”

01172170-1 3
Case 1:18-cv-00757-PLM-RSK ECF No. 73 filed 09/08/20 PagelD.779 Page 12 of 22

STANDARD OF REVIEW

A motion seeking dismissal by “judgment on the pleadings” under Fed. R. Civ. P. 12(c) is
reviewed under the same standard as a motion under Fed. R. Civ. P. 12(b)(6). Vickers v. Fairfield
Medical Center, 453 F.3d 757, 761 (6" Cir. 2006). Therefore, a motion under Fed. R. Civ. P.
12(c) “tests whether a cognizable claim has been pleaded in the complaint.” Sheid v. Fannie
Farmer Candy Shops, Inc., 859 F.2d 434, 436 (6" Cir. 1988). The motion “will be granted if the
facts as alleged are insufficient to make a valid claim or if the claim shows on its face that relief is
barred by an affirmative defense.” Riverview Health Inst. LLC v. Medical Mut. of Ohio, 601
F.3d 505, 512 (6 Cir. 2010). “Immunity” is among these affirmative defenses. Jones v. Bock,
549 U.S. 199, 215 (2007), citing with approval Pani v. Empire Blue Cross Blue Shield, 152 F.2d
67 (2" Cir. 1998).

In reviewing Rule 12 motions, a court properly considers “matters of which a court may
take judicial notice.” Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007).
The court may also consider “public records . . . and exhibits attached to defendants’ motion to
dismiss so long as they are referenced to in the complaint and are central to the claims contained
therein.” Kreipke v. Wayne State University, 807 F.3d 768, 774 (6" Cir. 2015), Bassett v. NCAA,
528 F.3d 426, 430 (6" Cir. 2008).

In this case, the relevant documents had been attached by the Plaintiffs to their Complaint
and their own motion - - as referenced in the statement of facts above. All of these are properly

considered by this Court in reviewing the present motion.

01172170-1 4
Case 1:18-cv-00757-PLM-RSK ECF No. 73 filed 09/08/20 PagelD.780 Page 13 of 22

ARGUMENT
I. THE PLAINTIFFS’ PRESENT ACTION AGAINST
DEFENDANTS MEAD AND HEFFERAN IN THEIR
“OFFICIAL CAPACITY” IS BARRED BY ELEVENTH
AMENDMENT IMMUNITY.

Through the vehicle 42 U.S.C.§1983, the Plaintiffs assert a single count of liability against
Defendants Mead and Hefferan for alleged violation of the First Amendment. (ECF No. 43, Pg
ID 515, Second Amended Complaint, pp. 10-11). “The Eleventh Amendment bars §1983 suits
against a state, its agencies, and its officials sued in their official capacities for damages.” Cady
v. Arenac County, 574 F.3d 334, 342 (6th Cir. 2009). “[A] suit against a state official in his or
her official capacity is not a suit against the official but rather is a suit against the official’s office.”
Will v. Michigan Dept. of State Police, 491 U.S. 58, 71 (1989). “As such, it is no different from
a suit against the State itself.” Id.

The Sixth Circuit has recognized that Michigan trial courts are an “arm of the state” and
are clothed with the same sovereign immunity as the State of Michigan. Pucci v. 19 District
Court, 628 F.3d 752, 762, 764 (6 Cir. 2010). “Michigan’s Constitution vests the State’s judicial
power ‘exclusively in one court of justice,’” which includes the circuit and probate courts. Id., at
762, emphasis in original. Even though the Michigan trial courts are locally funded, the Michigan
Supreme Court has confirmed that “the courts have always been regarded as part of state
government.” Grand Traverse County v. Michigan, 450 Mich. 457, 474, 538 N.W.2d 1, 8 (1995).
“The Michigan Supreme Court has repeatedly affirmed the unitary nature of the State’s judicial
power and the Michigan Supreme Court’s exclusive role as supervisor and administrator of all
subunits of that ‘one court’ system.” Pucci, 628 F.2d at 762.

As a consequence, the judges, clerks and staffs of the courts are employees of the court

(and thus the state), not the local funding unit - - as expressly declared by the Michigan courts and

01172170-1 5
Case 1:18-cv-00757-PLM-RSK ECF No. 73 filed 09/08/20 PagelD.781 Page 14 of 22

recognized by the Sixth Circuit. Judges of the 74" Judicial Dist. v. Bay County, 385 Mich. 710,
723, 190 N.W.2d 219, 224 (1971), Judicial Attorneys Association v. Michigan, 459 Mich. 291,
298-300, 586 N.W.2d 894, 897-8 (1998), Housey v. Macomb County, 534 Fed. Appx. 316, 325
(6" Cir. 2013). To the extent that Defendants Mead and Hefferan are sued in their “official
capacity” as court administrators, they are officials of the State of Michigan. Therefore, the
Eleventh Amendment precludes judgment against them.

The Plaintiffs seek to avoid this by invoking the doctrine of Ex parte Young, 209 U.S. 123
(1908). (ECF No. 71, Pg ID 742, Plaintiffs’ Motion, p. 12). But this disingenuous pretense fails.

The doctrine of Ex parte Young “allows plaintiffs to bring claims for prospective relief
against state officials sued in their official capacity to prevent future federal constitutional or
statutory violations.” Boler v. Earley, 865 F.3d 391, 412 (6" Cir. 2017). Certainly the Plaintiffs
phrase their demanded relief as injunctive and declaratory. (ECF No. 43, Pg ID 516, Complaint,
qq 70.a. and 70.b.). But regardless of how a plaintiff's claims are labeled or characterized by the
complaint, invocation of Ex parte Young will be rejected if the relief sought is “in reality”
retroactive or monetary in nature. Michigan Corrections Organization v. Michigan Dept. of
Corrections, 774 F.3d 895, 905 (6™ Cir. 2014). The Ex parte Young doctrine does not extend to
“retroactive relief.” Boler, 865 F.3d at 412, Green v. Mansour, 474 U.S. 64, 68 ( 1985).

The Green case is particularly instructive. The Green plaintiffs were recipients of federal
Aid to Families With Dependent Children, who claimed that the State of Michigan had wrongfully
calculated the amount of their benefits. They sought a declaratory judgment that the State’s past
calculations had been unlawful. The Supreme Court held such declaration to be prohibited by the
Eleventh Amendment. As explained by the Court:

There is a dispute about the lawfulness of the respondent’s past
actions, but the Eleventh Amendment would prohibit at the award

01172170-1 6
Case 1:18-cv-00757-PLM-RSK ECF No. 73 filed 09/08/20 PageID.782 Page 15 of 22

of money damages or restitution if that dispute were resolved in
favor of the petitioners. . . . [T]he issuance of a declaratory judgment
in these circumstances would have much the same effect as a full-
fledged award of damages or restitution by the federal court, the
latter kinds of relief being of course prohibited by the Eleventh
Amendment.

Green, 474 US. at 73.

Despite their labels and characterization, the Plaintiffs seek the declaration that the
enforcement of Antrim County Circuit Court Administrative Order 2015-1 and Bay County
Probate Court Administrative Order 2014-01J against the Plaintiffs is violative of the First
Amendment. According to the Plaintiffs’ own Complaint, Mead denied access to recordings in
April of 2017, while Defendant Hefferan did so in June of 2018. (ECF No. 43, Pg ID 509, 511,
Second Amended Complaint, { 24, 42). Declaratory relief against the alleged actions of Mead
and Hefferan is precluded by the Eleventh Amendment as applied by the Supreme Court in Green.

Any judgment against Mead or Hefferan in their “official capacity” would be a prohibited,
retroactive judgment against the State of Michigan. Therefore, the Plaintiffs’ “official capacity”
claims against Defendants Mead and Hefferan should be dismissed.

II. DEFENDANTS MEAD AND HEFFERAN ARE
PROTECTED FROM LIABILITY IN THEIR “PERSONAL
CAPACITY” BY QUALIFIED IMMUNITY.

“[G]overnment officials performing discretionary functions are generally shielded from
liability for civil damages insofar as their conduct does not violate clearly established statutory of
constitutional rights of which a reasonable person would have known.” Harlow v, Fitzgerald, 257
U.S. 800, 818 (1982). “When a defendant raises the defense of qualified immunity, the plaintiff
bears the burden of demonstrating that the defendant is not entitled to qualified immunity.”

Livermore ex rel Rohm v. Lubelan, 476 F.3d 397, 403 (6" Cir. 2007).

The question of an official’s qualified immunity invokes a two-pronged inquiry. On the

01172170-1 7
Case 1:18-cv-00757-PLM-RSK ECF No. 73 filed 09/08/20 PagelD.783 Page 16 of 22

one hand, the Court must decide “whether the facts that a plaintiff has alleged or shown make out
a violation of a constitutional right.” Pearson v. Callahan, 555 U.S. 223, 232 (2009). On the
other hand, the Court must also decide “whether the right at issue was ‘clearly established’ at the
time of the defendant’s alleged misconduct.” Id. “A plaintiff must satisfy both inquiries in order
to defeat the assertion of qualified immunity.” Sumpter v. Wayne County, 868 F.3d 473, 480 (6"
Cir. 2017).

In this context, a right is “clearly established” only where the existing case law precedents
demonstrate the existence of the right to be “beyond dispute,” such that “every reasonable officer
would have understood that what he is doing violates that right.” Mullenixyv. Luna, US. __s,
136 S. Ct. 305, 308 (2015). The Supreme Court has repeatedly admonished that courts must not
define “clearly established law” at “a high level of generality” for this purpose. Rather, the courts
must focus on whether the “particular conduct” at issue is established to be violative of law. Id.
The Court has felt compelled to reiterate this point multiple times in recent years. District of

Columbia v. Wesby, __U.S.__, 138 S. Ct. 577, 590 (2018), White v. Pauly, _ U.S. __,S.

Ct. 548, 552 (2017), Plumhoff v. Rickard, 572 U.S. 765, 779 (2014). Moreover, qualified
immunity “covers mistakes in judgment, whether the mistake is one of fact or one of law.”
Pearson, 555 U.S. at 231.

Furthermore, an official cannot be found liable for a constitutional violation absent proof
that the individual official was directly responsible for the violation. “Each defendant’s liability
must be assessed individually based on his or her own actions.” Pollard v. City of Columbus,
Ohio, 780 F.3d 395, 402 (6" Cir. 2015). “Simply put, to establish liability and to overcome a

qualified immunity defense, an individual must show that his or her rights were violated, and that

the violation was committed personally by the defendant.” Robertson v. Lucas, 753 F.3d 606,

01172170-1 8
Case 1:18-cv-00757-PLM-RSK ECF No. 73 filed 09/08/20 PagelID.784 Page 17 of 22

615 (6" Cir. 2014), emphasis in original.

The Plaintiffs claim to find their “right” to demand audio recordings in the Supreme Court
decisions in Press-Enterprise Co. v. Superior Court of California, Riverside County, 484 U.S.
501 (1984) and Press-Enterprise Co. v. Superior Court of California for the County of Riverside,
478 U.S. 1 (1986). (ECF No. 71, Pg ID 734, 737, 740, Plaintiffs’ Motion, pp. 4, 7, 10). But
neither of the Press-Enterprise cases dealt with access to the audio recording from which a
transcript of court proceedings was made.

The original Press-Enterprise case challenged the closure of jury voir dire to the public
and the press. The court held that jury selection should ordinarily be public, but circumstances
might arise in which closure might be justified to protect prospective jurors’ interest in privacy.
Press-Enterprise Co., 464 U.S. at 511-12. The court did not establish any particular analytical
framework or factors to be considered in balancing the privacy interests of prospective jurors
against the historical openness of jury selection. The court held only that a judge should articulate
reasons for closure and, if transcripts were later provided, “should seal only such parts of the
transcript as necessary to preserve the anonymity of the individuals sought to be protected.” Id.,
at 513.

The second Press-Enterprise Co. case considered whether there was a First Amendment
right of access to the transcript of a preliminary hearing in a criminal case. Again, the court held
that public access to a hearing was a right protected by the First Amendment, but the right is not
absolute. Rather, a hearing can be closed, if specific findings are made that demonstrate the
justification for such action. These principles applied equally to subsequent denial of the transcript
to the public. Press-Enterprise Co., 478 U.S. at 13-15.

In the present case, however, none of the circumstances addressed in the Press- Enterprise

01172170-1 9
Case 1:18-cv-00757-PLM-RSK ECF No. 73 filed 09/08/20 PagelID.785 Page 18 of 22

cases ever happened. As recited by the Plaintiffs’ Complaint, none of the proceedings were closed
or conducted in chambers, and none of the records or proceedings were ever sealed or subjected
to a protective order. (ECF No. 43, Pg ID 509, 511, Second Amended Complaint, {| 16-18,
35-37). The Plaintiffs were provided with transcripts of the proceedings (which they had also
personally attended). (ECF No. 43, Pg ID 508, 511, Second Amended Complaint, {[q 12-13,
34). The Plaintiffs were never denied the access the transcripts to which the First Amendment
affords a qualified right to access under the Press-Enterprise cases. No First Amendment violation
occurred.

The other cases cited by the Plaintiffs on this point (see ECF No. 71, Pg ID 739-40,
Plaintiffs’ Motion, pp. 9-10) all dealt with the sealing of court records and exhibits, such that
neither the public nor the press had any knowledge of the content of those materials. Again, this
is not the circumstance presented by the Plaintiffs here. The Plaintiffs attended the proceedings
and heard what was said. Thereafter, they were provided with the certified transcripts of those
proceedings. Nothing was sealed.

Moreover, the case law confirms that the courts have never recognized an actual First
Amendment right to judicial records and documents. The Supreme Court has declined to root any
right to access to such materials in the First Amendment. Nixon v. Warner Communications,
Inc., 435 U.S. 589, 607-8 (1978). What right exists in these regards has developed as a matter of
common law. Jd., at 608. And this common law right is not absolute. In re Search of Fair
Finance, 692 F.3d 424, 431 (6 Cir. 2012).

None of the cases cited by the Plaintiffs establish any First Amendment right to hear,
receive or copy the original recordings from which certified transcripts of court proceedings were

prepared. As thus far developed, the First Amendment grants only a non-absolute right to

01172170-1 10
Case 1:18-cv-00757-PLM-RSK ECF No. 73 filed 09/08/20 PagelD.786 Page 19 of 22

personally attend court proceedings or to review a transcript of closed court proceedings. And,
where proceedings were held publicly, there is no clearly established right even to receive a
transcript. There is certainly no established right to access or copy the original audio tapes from
which transcripts provided to a person were made.
In the absence of any case law to “clearly establish” that the “particular conduct” at issue
(i.e., denial of access and copying of original audio tapes) would be violative of the First
Amendment, Defendants Mead and Hefferan are protected by qualified immunity against any
liability in their “personal capacity.” Mullenix, 136 S. Ct. at 308. Even if this Court were now
to declare the actions at issue to be unconstitutional, the Plaintiffs’ claims would still fail. To avoid
immunity, the Plaintiffs “must show that the right at issue was clearly established at the time of
the Defendants’ alleged misconduct.” Kanuszewski v. Michigan Dept. of Health and Human
Services, 927 F.3d 396, 413-4 (6" Cir. 2019), emphasis added. They cannot do so.
Particularly noteworthy is the Plaintiffs’ acknowledgment that the model administrative

orders are “legislated by the Michigan Supreme Court.” (ECF No. 71, Pg ID 735, text and n.2).
The Plaintiffs thus invite analogy to the Sixth Circuit’s jurisprudence regarding enforcement of
statutes. In that context, the Sixth Circuit has observed that “the Supreme Court has never denied
qualified immunity to a public official who enforced a properly enacted statute that no court had
invalidated.” Citizens in Charge, Inc. v. Husted, 810 F.3d 437, 441 (6" Cir. 2016). As the Court
explained:

When public officials implement validly enacted state laws that no

court has invalidated, their conduct typically satisfies the core

inquiry - - the objective reasonableness of an official’s conduct - -

that the immunity doctrine was designed to test. State officials

swear to uphold state and federal constitutions, and the presumption

of constitutionality accompanies their enactments - - a presumption

on which executive officials generally may depend in enforcing the
legislature’s handiwork.

0117217041 1 1
Case 1:18-cv-00757-PLM-RSK ECF No. 73 filed 09/08/20 PagelD.787 Page 20 of 22

Id., at 441, citations omitted.
Surely this reasoning applies even more emphatically in circumstances where it is the Supreme
Court of a state that has “legislated” the rule being implemented by an official.

It is, after all, the judiciary (not administrators) that determine whether an enactment is
constitutional. Sanchez Llamas v. Oregon, 548 U.S. 331, 353-4 (2006), Marbury v. Madison, 5
USS. (1 Cranch) 137, 177 (1803), Charles Reinhart Co. v. Winiemko, 444 Mich. 579, 591-2, 513
N.W.2d 773, 778 (1994). Given the Plaintiffs’ acknowledgment that the Michigan Supreme Court,
through the Michigan State Court Administrator’s Office, drafted the model rule (and that the chief
judges of the Bay and Antrim courts adopted it), there was no reason for administrators Mead and
Hefferan to think they could not properly enforce the orders.

In short, the Plaintiffs’ claims against Mead and Hefferan in their “personal capacity”
cannot be sustained. Both Mead and Hefferan have qualified immunity that precludes liability.
Therefore, the Plaintiffs’ “personal capacity” claims against Defendants Mead and Hefferan
should be dismissed.

Ill. BECAUSE NEITHER MEAD NOR HEFFERAN
VIOLATED ANY FIRST AMENDMENT RIGHT OF THE
PLAINTIFFS’, THE “OFFICIAL CAPACITY” CLAIMS
ALSO FAIL.

As just described, there was no “clearly established” First Amendment right for the
Plaintiffs to gain access or copy the original audio recordings of the court proceedings they
attended. More fundamentally, unless this Court now chooses to declare such a right, the “right”
does not exist at all. Neither the Supreme Court nor the Sixth Circuit have ever declared such a
right.

Even apart from the Eleventh Amendment immunity discussed above, this reality defeats

the Plaintiffs’ “official capacity” claims against Mead and Hefferan. Again, an “official capacity”

O1172170-1 12
Case 1:18-cv-00757-PLM-RSK ECF No. 73 filed 09/08/20 PagelID.788 Page 21 of 22

claim is actually against the State of Michigan for which Mead and Hefferan act in their official
capacity as court administrators. Will, 491 U.S. 58, 71 (1989). If there has been no constitutional
violation by an official, then there is no basis for liability on the part of the governmental entity
for whom the official acts. City of Los Angeles v. Heller, 475 U.S. 796, 799 (1986).

Although this principle is customarily stated in the context of claims against a municipality
rather than a state, Id., the circumstance of state liability cannot logically be handled otherwise.
There can be no liability on the part of any governmental entity for a constitutional violation, if
the alleged violation never occurred. Therefore, Plaintiffs’ “official capacity” claims against

Defendants Mead and Hefferan should be dismissed.

O1172170-1 13
Case 1:18-cv-00757-PLM-RSK ECF No. 73 filed 09/08/20 PagelD.789 Page 22 of 22

CONCLUSION AND RELIEF REQUESTED
There is no authority to support the supposed First Amendment “right” on which the
Plaintiffs predicate their claims against Defendants Mead and Hefferan. Therefore, there is no
basis for liability on the part of Mead or Hefferan in either their “official capacity” or “personal

capacity.” The Plaintiffs’ claims against Defendants Mead and Hefferan should be dismissed.

s/Gregory R. Grant

Cummings, McClorey, Davis & Acho, P.L.C.
310 W. Front St., Ste. 221

Traverse City, MI 49684

Ph: (231) 922-1888

P68808

Primary Email: ggrant@cmda-law.com
Attorneys for Defendants Hefferan and Mead

Dated: September 8, 2020

CERTIFICATE OF SERVICE

I hereby certify that on September 8, 2020, I electronically filed the foregoing paper with
the Clerk of the Court using the ECF system which will send notification of such filing to all
attorneys of record and I hereby certify that I have mailed by United States Postal Service the paper
to the following non-ECF participants: N/A.

/s/ Gregory R. Grant
Gregory R. Grant (P68808)

01172170-1 14
